In an action by plaintiff to recover from defendant Lawyers Trust Company, with whom plaintiff had an account, for the proceeds of a check for $2,905 which said defendant paid on a forged indorsement, the complaint was dismissed on the merits. Order of the Appellate Term, affirming a judgment of the City Court of the City of New York, Kings County, dismissing plaintiff’s complaint on the merits, in so far as is appealed from, unanimously affirined, with costs, payable to Lawyers Trust Company by plaintiff-appellant. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.